PER CURIAM.
Appellant challenges the trial court’s order summarily denying his motion to correct illegal sentence, filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Because the record does not conclusively refute Appellant’s claim, we reverse.
Appellant stated a facially sufficient claim for jail time credit where he provided the dates for which he is seeking credit and the date on which he was sentenced, and alleged that the sentencing transcript would show that he is entitled to credit. See Thomas v. State, 634 So.2d 175, 177 (Fla. 1st DCA 1994); State v. Mancino, 714 So.2d 429, 433 (Fla.1998). The trial court summarily denied Appellant’s motion without providing any record attachments refuting his claim. We therefore reverse the summary denial of Appellant’s motion, and remand for the trial court to either attach the requisite portions of the record or to grant additional jail credit, as the record dictates.
REVERSED and REMANDED.
DAVIS, BENTON, and THOMAS, JJ., Concur.